Citation Nr: 1036836	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-34 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
allergic rhinitis.

2.  Entitlement to an initial rating greater than 10 percent for 
chronic sinusitis.


REPRESENTATION

Appellant represented by:	Colorado Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1982 to October 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied granted service connection for 
allergic rhinitis and chronic sinusitis and assigned 
noncompensable disability ratings, effective August 11, 2005.  
(The Veteran claims file was subsequently returned to the 
jurisdiction of the RO in Denver, Colorado.)  In September 2007, 
the RO issued a rating decision increasing the Veteran's initial 
ratings for allergic rhinitis and chronic sinusitis to 10 percent 
for each disability. 

A review of the evidence of record reflects that the Veteran is 
asserting that he is unemployable due to, at least in part, his 
service-connected disabilities.  See August 2005 statement, 
October 2005 VA examination, November 2007 statement, and October 
2008 VA examination.  As this matter has not yet been addressed 
by the Agency of Original Jurisdiction, it is hereby referred to 
the RO for appropriate action.  



FINDINGS OF FACT

1.  The Veteran's allergic rhinitis is manifested by greater than 
50 percent obstruction of the nasal passages on both sides 
without the presence of polyps. 

2.  Chronic sinusitis has not been manifested by three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting



CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent 
for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, 
Diagnostic Code 6522 (2009).

2.  The criteria for an initial rating greater than 10 percent 
for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, 
Diagnostic Code 6514 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in August 2005.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).   See 
also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.

The Veteran contends that his symptoms of allergic rhinitis and 
chronic sinusitis and more severe than indicated by his currently 
assigned ratings such that higher ratings are warranted for these 
service-connected disabilities.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's service-
connected disability adversely affects his ability to function 
under the ordinary conditions of daily life, including 
employment, by comparing the symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  

The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where the Veteran disagreed with the assigned disability rating, 
separate percentage evaluations for separate periods could be 
awarded based on the facts found during the pendency of the 
appellate period.  Here, the Board concludes that the Veteran's 
disabilities have not significantly changed over the appellate 
period such that a uniform rating is warranted. 

Under Diagnostic Code 6522, allergic rhinitis without polyps, but 
with greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, is rated at 10 
percent disabling.  Allergic rhinitis with polyps is rated at 30 
percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6522.

In October 2007, the Veteran asserted that his private physician 
mentioned the existence of polyps during his course of treatment 
from March 2003 to August 2003.  VA treatment records from 
October 2007 also note that the Veteran reported receiving a 
diagnosis of polyps from an outside doctor, but that it could not 
be confirmed.  A review of the records from the Veteran's private 
physician in 2003 in the claims folder shows that polyps were not 
noted.  Furthermore, an October 2005 VA examination report, and 
August 2007, November 2007, and February 2010 VA treatment 
records all note that no polyps were present, although polypoid 
changes to the middle turbinate were noted in November 2007.  
Private treatment records from October 2006 show that no polyps 
were present on the right; the physician was unable to examine 
the left due to the degree of obstruction.

At the Veteran's October 2005 VA examination, the examiner 
determined that the Veteran suffered from 5 to 10 percent 
obstruction of the left nostril only.  However, the Veteran's 
private physician found 85 percent obstruction on the left and 80 
percent obstruction on the right in October 2006, and the Veteran 
was found to have 90% obstruction bilaterally at an October 2008 
VA examination. 

The Board notes the Veteran's October 2007 assertion that his 
private physician found polyps in 2003, the Veteran indicated at 
his April 2010 hearing that the statement was made in regard to 
the need for further diagnostic tests.  In light of the context 
in which the statement was allegedly made, the lack of any 
notation of polyps in the relevant treatment records, and the 
intervening time period between the time of treatment and the 
Veteran's assertion, the Board finds that this statement is the 
result of an erroneous recollection.  See Gardin v. Shinseki, 
2010 WL 2898320 (Fed. Cir.) (July 16, 2010) (holding that the 
Board has the obligation to determine whether the evidence is 
credible, and that this determination is distinguishable from 
improperly requiring contemporaneous medical evidence).  As such, 
it does not constitute credible evidence of polyps.  Therefore, 
the criteria for the next higher rating of 30 percent are not 
met, as there is no evidence in the record indicating that the 
Veteran suffers from allergic rhinitis with polyps. 

Sinusitis is evaluated under 38 C.F.R. § 4.97, Diagnostic Codes 
6513 (for chronic, maxillary sinusitis).  This Diagnostic Code 
utilizes the general rating formula for sinusitis.  A 10 percent 
evaluation is warranted when the evidence demonstrates one or two 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment or; 
three to six non- incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting. 
 
In order to get the next higher 30 percent evaluation, the 
evidence must show three or more incapacitating episodes of 
sinusitis per year that require prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non- incapacitating 
episodes of sinusitis per year characterized by headaches, pain, 
and purulent discharge or crusting.  

An incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510 through 6514. 

At an October 2005 VA examination, the examiner reviewed the 
Veteran's CT scan and determined that his sinuses were clear and 
without crusting or purulent discharge.  His septum was found to 
be slightly deviated.  However, in October 2008, the VA examiner 
determined that the Veteran had thick crusty material in the 
nasal passages and clear discharge.  In October 2006, the 
Veteran's private physician also found that the Veteran's 
inferior turbinates were hypertrophic bilaterally and that his 
mucous membrane was swollen.  Similarly, February 2010 VA 
treatment records show normal secretions with hypertrophied 
inferior turbinates.  

The evidence of record consistently shows that the Veteran's 
sinusitis has been treated with antibiotics in the past, although 
the Veteran indicated at the April 2010 hearing that was no 
longer able to undergo treatment with antibiotics due to his 
liver problems.  In March 2003, a private physician prescribed a 
21 day course of antibiotics prescribed for his infection and 
noted that the Veteran had been on antibiotics several times in 
the past.  In April 2007, a VA physician noted that the Veteran's 
sinusitis was treated with antibiotics three times over the past 
year.  The October 2008 VA examiner noted that the Veteran was 
prescribed courses of antibiotics more than three times per year.  
With the exception of the 21 day course of antibiotics prescribed 
in March 2003, the evidence of record does not indicate the 
period of time for which treatment with antibiotics persisted.  

The Veteran asserts that he has episodes that are incapacitating 
due to the effect that these incidents have on his ability to 
sleep.  However, while there is substantial evidence of record 
showing prolonged treatment with antibiotics, there is no 
evidence in the record showing physician-recommended bed rest, 
and the examination notes from the Veteran's October 2008 VA 
examination explicitly state that he has not been ordered to bed 
rest by a physician, and, despite his fatigue and inability to 
sleep, that he remained wakeful throughout the day.    
 
These findings do not meet the criteria for the next higher 30 
percent rating under Diagnostic Code 6513.  Although the Veteran 
asserts that he experiences incapacitating episodes, his 
assertion is not supported by the medical evidence of record.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding 
that the Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence of record).  Although the 
record consistently shows that the Veteran is fatigued, there is 
no evidence showing that he was confined to best rest.  The 
October 2008 VA examiner noted that the Veteran was wakeful 
throughout the day. While the evidence shows that the Veteran has 
consistently sought medical treatment and has been regularly 
prescribed antibiotics, the rating schedule defines an 
incapacitating episode as one that requires bed rest.  As the 
evidence of record shows that the Veteran has not been ordered to 
bed rest by a physician, the preponderance of the evidence is 
against finding that his condition requires bed rest such that a 
higher rating for sinusitis is not warranted.  
 
The level of impairment associated with the Veteran's allergic 
rhinitis and chronic sinusitis has not risen above the level of a 
10 percent rating throughout the appellate period, as neither 
polyps nor medical evidence of incapacitating episodes requiring 
physician-prescribed bed rest are present through the appellate 
period.  Therefore, the application of staged ratings (i.e. 
different percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board has also considered whether the Veteran is 
entitled to an extraschedular evaluation as a result of the 
symptoms and manifestations produced by his allergic rhinitis and 
chronic sinusitis.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 
 
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether an appellant is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a appellant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the appellant's disability picture 
requires the assignment of an extraschedular rating. 
 
With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for allergic rhinitis or 
chronic sinusitis is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's disabilities with 
the established criteria found in the rating schedule shows that 
the rating criteria reasonably describe the appellant's 
disability level and symptomatology. 
 
The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the appellant does not exhibit other related factors 
such as those provided by the regulation as "governing norms."  
The record does not show that the appellant has required frequent 
hospitalizations for either his allergic rhinitis or his chronic 
sinusitis.  

Additionally, the evidence does not indicate that the Veteran has 
experienced marked interference with employment solely due to his 
currently service-connected disorders.  The Board notes that the 
Veteran has asserted that his rhinitis causes his sleep 
impairment that prevents him from working, but a sleep study 
dated April 2009 shows that the Veteran's fatigue is more likely 
caused by sleep apnea, and the Veteran's claim seeking service 
connection for sleep apnea, including as secondary to allergic 
rhinitis and chronic sinusitis, filed in February 2010, is not 
before the Board.  While the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so, it 
may not ignore such distinctions where, as here, they appear in 
the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (per curiam).  

Lastly, although the October 2008 VA examiner determined that the 
Veteran's conditions definitely affect his usual occupation, the 
Board finds that any effect does not rise beyond the level of 
impairment contemplated by the rating schedule.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capacities are 
impaired).  Moreover, the evidence of record does not demonstrate 
an exceptional or unusual clinical picture.  Therefore, the Board 
has determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) (2009) is not 
warranted. 




ORDER

An initial rating greater than 10 percent for service-connected 
allergic rhinitis is denied.

An initial rating greater than 10 percent for service-connected 
chronic sinusitis is denied.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


